          Case 3:13-cv-03826-EMC Document 928 Filed 03/20/19 Page 1 of 2


 1   SHANNON LISS-RIORDAN, SBN 310719            GIBSON, DUNN & CRUTCHER LLP
     (sliss@llrlaw.com)                          THEODORE J. BOUTROUS, JR., SBN 132099
 2   ADELAIDE PAGANO, pro hac vice                 tboutrous@gibsondunn.com
     (apagano@llrlaw.com)                        THEANE D. EVANGELIS, SBN 243570
 3   LICHTEN & LISS-RIORDAN, P.C.                  tevangelis@gibsondunn.com
     729 Boylston Street, Suite 2000             DHANANJAY S. MANTHRIPRAGADA,
 4   Boston, MA 02116                            SBN 254433
     Telephone:     (617) 994-5800                 dmanthripragada@gibsondunn.com
 5   Facsimile:     (617) 994-5801               333 South Grand Avenue
                                                 Los Angeles, CA 90071-3197
 6                                               Telephone:    213.229.7000
     Attorneys for O’Connor Plaintiffs           Facsimile:    213.229.7520
 7
                                                 JOSHUA S. LIPSHUTZ, SBN 242557
 8                                                 jlipshutz@gibsondunn.com
                                                 555 Mission Street, Suite 3000
 9                                               San Francisco, CA 94105-0921
                                                 Telephone:    415.393.8200
10                                               Facsimile:    415.393.8306

11                                               Attorneys for Defendants
                                                 UBER TECHNOLOGIES, INC. and
12                                               TRAVIS KALANICK

13                                 UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA

15
                                                    CASE NO. 13-cv-03826-EMC
16   DOUGLAS O’CONNOR, THOMAS                       CASE NO. 15-cv-00262-EMC
     COLOPY, MATTHEW MANAHAN, and
17   ELIE GURFINKEL, individually and on
     behalf of all others similarly situated,       JOINT NOTICE ATTACHING REVISED
                        Plaintiffs,                 PROPOSED LONG-FORM NOTICE
18
            v.                                      Judge: Hon. Edward M. Chen
19
     UBER TECHNOLOGIES, INC.,
20              Defendant.
21   HAKAN YUCESOY, ABDI MAHAMMED,                  Hearing:     March 21, 2019
     MOKHTAR TALHA, BRIAN MORRIS,                   Time:        1:30 p.m.
22   PEDRO SANCHEZ, AARON DULLES, and               Courtroom:   5
     ANTONIO OLIVEIRA, individually and on          Judge:       Judge Edward Chen
23   behalf of all others similarly situated,
24                   Plaintiffs,
25         v.

26   UBER TECHNOLOGIES, INC., et al.
                Defendant.
27

28

                                                1
                     JOINT NOTICE ATTACHING REVISED PROPOSED LONG-FORM NOTICE
                            CASE NO. CV 13-03826-EMC; CASE NO. CV 15-00262-EMC
          Case 3:13-cv-03826-EMC Document 928 Filed 03/20/19 Page 2 of 2


 1          In response to the Court’s Order (Dkt. 925), the parties have agreed to the attached revised
 2   Proposed Long-Form Notice (Exhibit E to the Settlement Agreement). Changes from the prior
 3   proposed notice are indicated in redline (attached here as Ex. 1). The parties are also including a
 4   clean copy with all redlines accepted (attached here as Ex. 2).
 5
     Date: March 20, 2019
 6                                                 Respectfully submitted,
                                                   MATTHEW MANAHAN, ELIE GURFINKEL,
 7                                                 MOHKTAR TALHA, PEDRO SANCHEZ, AARON
                                                   DULLES, and ANTONIO OLIVEIRA, individually and
 8                                                 on behalf of all others similarly situated,
 9                                                 By their attorneys,

10
                                                   /s/ Shannon Liss-Riordan
11                                                 Shannon Liss-Riordan, pro hac vice
                                                   LICHTEN & LISS-RIORDAN, P.C.
12                                                 729 Boylston Street, Suite 2000
                                                   Boston, MA 02116
13

14   Date: March 20, 2019
                                                   Respectfully submitted,
15
                                                   UBER TECHNOLOGIES, INC. and
16                                                 TRAVIS KALANICK
                                                   By their attorneys,
17

18                                                 /s/ Dhananjay Manthripragada
19                                                 Dhananjay Manthripragada
                                                   GIBSON, DUNN & CRUTCHER LLP
20                                                 333 South Grand Avenue
                                                   Los Angeles, CA 90071-319
21

22

23

24

25

26

27

28


                                                        2
